Title: To Thomas Jefferson from Jesse Franklin, 16 December 1802
From: Franklin, Jesse
To: Jefferson, Thomas


          
            Dec. 16th 1802
          
          J. Franklin returns compliments to Mr. Jefferson, and acknowledges the receit of his note of the 14th Instant.
          J. Franklin has no personal acquantanc with Mr. West. But from the best information he is able to obtain, he is a man of good Charactor and demeanor in his office and a republican and no Doubt well qualified to Discharge the Duties of Marshall.
        